Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was not specified to be made with or without traverse; thus, it is presumed to be made without traverse in the reply filed on 7/5/2022.
Applicant’s election of claims 1-9 in the reply filed on 7/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement filed 7/27/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length (emphasis added). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of undue length, it is currently 188 words exclusive of parentheses.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Claim 1 line 2, "having a a plurality" should read "having a plurality"
Claim 1 line 7, "workpiece" should read "workpieces"
Claim 1 line 9, “shielding of a respective surface regions” should read “shielding of respective surface regions” or “shielding of a respective surface region”
Claim 2 line 3, “controlling” should read “controller”
Claim 9 lines 1-2, “according claim 1” should read “according to claim 1”
Claim 9 line 4, “adjacent it” should read “adjacent to it”
Claims 2-9 are objected to by virtue of dependency from at least claim 1
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adelbert et al. (EP 2639536 A2), hereinafter Adelbert.
Note, reference is made to attached English translation of Adelbert.
Regarding claim 1, Adelbert teaches an apparatus for making a metal part having a plurality of different strength properties (Paragraph 5, “For this purpose, there are again different methods from the state of the art for producing components with two regions which have mutually different strength properties and / or ductility properties”), the apparatus comprising:
A heater (Figure 9, radiant heat source 102) having heat-generating radiation sources (Paragraph 14, “In the context of the invention, a heat source is used for temperature control of the first area … Preferably, however, a radiant heat source is used”),
A positioner (Paragraph 58, “the printed circuit board is preferably placed in the furnace installation by a manipulator” In this case, Figure 9 shows transport rollers 12 as in figure 1. The transport rollers are provided in the furnace system 101 for the board 105 and are accessible on all sides for radiant heat, i.e. open on all sides such that if present, radiant heat contacts the board.) for a heat-treatable workpiece made of metal (Paragraph 64, “The present invention further relates to a furnace for the thermal treatment of metallic components by means of radiant heat, wherein at least two regions of the metallic component are heat treated at different temperatures”),
A shield (Figure 9, shutters/diaphragms 124. These are functionally equivalent to the apertures of figure 3) having a plurality of covers (Paragraph 73, “In a further embodiment variant, the separating device is designed as a diaphragm, wherein the diaphragm covers the second region of the metallic component at least in sections” i.e. multiple diaphragms) for contactless shielding of a respective surface region of the workpiece (Figure 9, the diaphragms 124 are understood to be spaced from the board 105 and shield the second region from the radiant heat source, Paragraph 73, “the diaphragm covers the second region … so that the second region is shielded from the radiant heat source”), and constructed to remain in the heater during heating of the workpiece (Paragraph 73, “The separation device is also arranged in this embodiment as a physically or mechanically present separation device within the furnace” i.e. the separation device is within the furnace during heating of the board 105) before same is shaped in a deforming tool (Paragraph 4, it is understood the manufacturing process involves “hot forming and press-hardening”, where press hardening utilizes a press, i.e. ‘deforming tool’) and 
A respective manipulator for moving each cover in the heater independently of the other covers (Paragraph 29, “The shielding elements are in particular designed as baffles or as diaphragms, wherein particular at a radiation heat source located above the [board] preferably at least one diaphragm is designed to be displaceable in the horizontal direction”) into a covering position in which it covers the respective surface region (Paragraph 29, “the diaphragm can be placed between the [board] and the radiant heat source”) or into an exposing position in which it exposes the respective surface region to rays of the radiation sources (Paragraph 29, since the diaphragm can be moved in between the board and the radiant heat source, the alternative is that the diaphragm is moved away from in between the board and the radiant heat source, exposing the board to the radiant heat). 
Regarding claim 6, Adelbert teaches the apparatus according to claim 1, wherein the covers are spaced from one another (Figure 9, the diaphragms 124 can be seen as spaced apart, with one on the left side of the furnace and one on the right) and form movement gaps (Paragraph 146, “Further, an air flow L circulates within the furnace 101, wherein the air flow L ensures that the areas of the second type are 115 overflowed by the air flow L” This can be seen in figure 9 as the arrows passing through the gap between diaphragms 124. Therefore, the diaphragms being spaced apart forms gaps for the movement of the air flow L).
Regarding claim 8, Adelbert teaches the apparatus according to claim 1, wherein side edges of at least some of the covers have a greater material thickness than the rest of the respective covers (Figure 3b, apertures/diaphragms 20, functionally equivalent to the shutters/diaphragms 124, are shown as having a side edge with a lip, i.e. a greater material thickness) or have a greater vertical spacing from the workpiece in the covering position (Figure 3a shows apertures being pivotably mounted, as described in paragraph 134, “In the FIG. 3a shown aperture 20 are pivotally mounted so that they can be pivoted at any angle α above the cooling plates 14” Therefore, the vertical spacing from the workpiece can be greater at the side edges of the apertures 20). 
Regarding claim 9, Adelbert teaches the apparatus according claim 1, wherein the deforming tool is connected to the apparatus or is arranged adjacent to it, and receives and shapes the workpiece after heating (Paragraph 69 details a case wherein a downstream press line fails. Therefore, it is understood that in order to achieve the hot-forming and press-hardening technical effects, as described in Paragraphs 3-5, a press or ‘deforming tool’ is arranged downstream of the heating furnace, i.e. procedurally adjacent to it).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelbert (EP 2639536 A2) in view of Ebner et al. (WO 2018103841 A1, note an international filling date of 6/14/2018 and effectively filed date of 12/7/2016 which precedes the instant application’s effective filing date of 11/21/2018 via 371; the instant application does have a foreign priority date of 2/13/2018, but the right to priority has not been perfected on the record and therefore doesn’t constitute the application’s effective filing date), hereinafter Ebner.
Note, reference is made to attached English translation of Adelbert and Ebner.
Regarding claim 2 Adelbert teaches the apparatus according to claim 1, 
But fails to teach further comprising:
	An electronic controller operating the manipulators and installed on the apparatus or integrated in it for setting the different operating positions.
	However, Ebner teaches an electronic controller (Paragraph 40, “the tempering zone control furthermore has in particular a control unit, for example a processor-controlled unit (for example a computer)”) operating the manipulators and installed on the apparatus or integrated in it for setting the different operating positions (Paragraph 39, “According to the present invention, a tempering zone control is used, which can cover a covering area of the tempering zone” This is understood to be analogous to controlling the diaphragms 124 of Adelbert).
	Adelbert and Ebner are both considered to be analogous because they are in the same field of heat treatment furnaces. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the tempering zone control 105 of Ebner in the control of the diaphragms of Adelbert. Thus, the manipulators would be actuated by an electronic controller. This would provide the predictable result of controllably adjusting the size of a cover region, as suggested by Ebner in the Abstract, “The device (100) further comprises a temperature control zone controller (105), which is configured to cover a cover region (104) of the temperature control zone (106) in such a way that, in the cover region (104), a temperature control effect of the temperature control zone (106) can be restricted to the temperature control region (103) of the component (101)”. 
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelbert (EP 2639536 A2) in view of Loges (WO 2013189597 A1).
Note, reference is made to attached English translation of Adelbert and Loges. 
Regarding claim 3, Adelbert teaches the apparatus according to claim 1, 
But fails to teach further comprising:
	A time controller for operating the manipulators to move the covers into different operating positions as a function of time.
However, Loges teaches a time controller (Paragraph 18, “time-dependent temperature control”) for operating the manipulators to move the covers into different operating positions as a function of time (Paragraph 18, “In particular, by such a controllable and controllable time-dependent temperature control in the shielding” i.e. temperature control via timing of the shields).
	Adelbert and Loges are both considered to be analogous because they are in the same field of heat treatment furnaces. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a time-dependent temperature to control the movement of diaphragms 124]. Thus, modified Adelbert would use a time controller for operating the manipulators, moving the diaphragms 124 to selectively cover the board 105. This would provide the predictable result and benefit of reducing abrasive and adhesive tool wear, as suggested by Loges in paragraph 18, Regarding the controllable time-dependent temperature control in the shielding, “… significantly higher insertion temperatures of the shielded and thus already partially cooled areas of the body when inserted into the forming tool can be selected, thereby reducing both an abrasive and an adhesive tool wear and significantly improves the formability”. 
Regarding claim 4, Adelbert teaches the apparatus according to claim 1, 
But fails to teach wherein each cover consists of a pair of opposing cover templates that together cover the respective region of the workpiece in the covering position.
However, Loges teaches each cover consists of a pair of opposing cover templates (Figure 3, cover elements 4) that together cover the respective region of the workpiece in the covering position (Paragraph 27, “At the second position, the shielding device 3 is moved over the board 1 in the furnace 2 for setting the desired temperature in the covered board area”, from figure 3, this can be seen as the two cover elements 4 coming together).
Adelbert and Loges are both considered to be analogous because they are in the same field of heat treatment furnaces. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the individual furnace diaphragms 124 of Adelbert to each utilize the cover elements 4 of Loges’ shielding device 3. Thus, the individual diaphragms 124 of Adelbert would be made up of contoured cover elements that come together to selectively shield their respective second areas 115. This would provide the predictable result and benefit of enabling production of components with complicated strength contours, as described in Paragraph 13, “Also, components with complicated contours for the different strength properties can be created, as they can be imaged by the design of the shield. Thus, it is possible, for example, to produce a component for a B-pillar with a hard center, a soft upper and lower connection region to the body and a circumferential soft flange, which considerably facilitates the subsequent shape cutting along the entire component in the flange region”.
Regarding claim 5, modified Adelbert teaches the apparatus according to claim 4, wherein the manipulators move each pair of cover templates of the cover (Paragraph 15 of Loges, “The cover or the elements are preferably held pivotably or displaceably on a guide element of the shielding. In particular, they can be arranged to be closed and reopened in the manner of a mold. This can be done for example via a rotary knob and a toothed rail, which translates the operation of the rotary wheel in a lateral and opposite movement and extension of the cover” Where the rotary knob and a toothed rail are ‘manipulators’ of the cover elements 4) simultaneously into the different operating positions (Figure 3 of Loges, the movement of the two cover elements 4 is described as simultaneously coming together).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Adelbert (EP 2639536 A2) or, in the alternative, under 35 U.S.C. 103 as obvious over Adelbert (EP 2639536 A2) in view of Loges (WO 2013189597 A1).
Note, reference is made to attached English translation of Adelbert and Loges.
Regarding claim 7, Adelbert teaches the apparatus according to claim 6, wherein each of the covers is spaced from adjacent covers by a gap of 25 to 100 mm (Looking at annotated figure 1, it appears that depending on the furnace configuration, including the size and orientation of the board 105 and the width of the first area 107, that the spacing between diaphragms 124 could be within the range of 25 to 100 mm, based on what one of ordinary skill in the art would infer by looking at the drawing. For example, in a case where the width of the first area 107 is selected to be within said range, the spacing between diaphragms would likewise be within said range).

    PNG
    media_image1.png
    411
    613
    media_image1.png
    Greyscale

Annotated figure 1: Figure 9 of Adelbert, where the spacing between diaphragms is labeled

To the extent that the applicant disagrees with the Examiner’s characterization of the reference, as immediately explained above, the following rejection is provided:
Regarding claim 7, Adelbert teaches the apparatus according to claim 6, 
But fails to explicitly disclose wherein each of the covers is spaced from adjacent covers by a gap of 25 to 100 mm.
However, Loges teaches a transitional area of 15 to 25 mm, or greater, at the boundary of a covering element (Paragraph 17, “By contrast, a very small transitional area of, for example, only 15 to 25 mm can be achieved via the shielding device according to the invention with a sharp-edged contour of the cover elements”). 
Adelbert and Loges are both considered to be analogous because they are in the same field of heat treatment furnaces. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the diaphragms 124 of Adelbert to correspond to transitional regions between of 15-25+ mm wide, as taught by Loges. This would provide the predictable result and benefit of allowing for the transitional area to be adjusted based on a desired width, as suggested by Loges in Paragraph 17, “However, if a wider transition range is desired, this can also be adjusted with the device according to the invention by varying the thickness of the cover element - and thus the shielding effect - in the direction of the transition zones … can also be done by varying the distance of the cover to the main body in the shield” Thus, by selecting the diaphragm 124’s thickness and spacing, the transitional area can be predictably selected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762